 GENERAL STEEL CASTINGS CORPORATION607OrderIT IS HEREBY ORDERED that the results of the election held among theemployees of Maine Fisheries Corporation, Portland, Maine, on March14,1952, be, and they hereby are, set aside.[Text of Direction of Election omitted from publication in thisvolume.]GENERAL STEEL CASTINGS CORPORATIONandINTERNATIONALBROTHER-HOODOF ELECTRICAL WORKERS,LOCAL 309, AFL,PETITIONER.CaseNo.14RC 1841. June 10, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Benjamin E. Cook, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds.1.The Employer is engaged in commerce within the meaning of theAct.2.The, labor organizations involved claim to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.As a result of Board-directed elections in 1937, the employeesof the Employer have been represented by labor organizations onthe basis of four units : production and maintenance, welders, main-tenance machinists, and patternmakers.The Petitioner now desiresto be certified as the bargaining representative of a unit of elec-tricians A, electricians B, electrician helpers, and electrician learn-ers, at the Employer's Granite City, Illinois, plant.These employeeshave been represented by the Intervenor as part of the productionand maintenance unit.The Employer and the Intervenor maintainiUnited Steelworkers of America,Local 1022, CIO,was allowed to intervene in thisproceeding on the basis of a contract with the Employer in which the Intervenor representsthe production and maintenance employees.International Brotherhood of Boilermakers,Iron Ship Builders and Helpers of America,AFL, Local530, moved to intervene,but laterwithdrew its motion and did not participate in the hearing.In view of our decision herein, the motion of the Intervenor to dismiss the petition isdenied.99 NLRB No. 94. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the following reasons that the only appropriate unit is the exist-ing production and maintenance unit : (1) The proposed unit is nota true craft unit; (2) the employees in question comprise an integralpart of the over-all production process, and severance should be deniedunder the doctrine ofNational Tube Company; 2(3) the industrialrelations of the Employer would become confused and complicatedif the Employer should become obligated to bargain for another unitof employees in addition to the four units which already exist.The electricians are employed in the maintenance repair depart-ment.They engage in the installation, repair, and overhaul of elec-trical equipment, and generally perform electrical maintenance workthroughout the entire plant.These employees report to the electricalshop at the beginning of each shift, and from there are assigned tothe particular production department in which they are needed.However, these electricians perform no production work, and haveseparate supervision from employees engaged in that type of work.Although the Employer has no formal apprenticeship program, itmaintains a training system whereby a learner is advanced every 500hours, until at the completion of 1,500 hours he becomes a "B" electri-cian.Moreover, a "B" electrician may progress to the status of an"A" electrician whenever he can meet the requirements for that ratingas prescribed by the foreman.Accordingly we are satisfied thatthese employees exercise to a substantial degree the skill of the elec-trical craft.Upon the foregoing facts, and notwithstanding a bargaining his-tory on a broader basis,3 we find that these employees constitute anidentifiable, skilled, homogeneous craft group who may, if they desire,constitute an appropriate unit.'The severance of this group is not precluded by the doctrine of theNational Tubecase.In that case the Board enunciated the prin-ciple that, due to the integrated nature of operations in the "basicsteel" industry, it will deny, in that industry, severance of a craftgroup from a production and maintenance unit.The Employer operates a steel foundry. It manufactures steelcastings, and specializes in railroad equipment such as locomotivesand certain types of freight cars.The manufacturing process com-mences when ingot or scrap steel is melted down in open hearth fur-naces, and terminates with the fabrication of the finished machine2 76 NLRB 1199.a SeeThe Atlantic Refining Company,92 NLRB 651.Ravenna Arsenal, Inc.,98 NLRB1;The Brush Beryllium Company,96 NLRB1383;Si9 Corrugated Paper Machinery Co.,93 NLRB 333. GENERAL STEEL CASTINGS CORPORATION609device.The Employer's operations differ from those of the "basicsteel" industry in that it manufactures its products from cold scrapsteel or steel ingots, and does not purchase or use iron ore nor operatea blast furnace.Furthermore, the Employer does not produce ingotsteel, rolled steel; or sheet metal products which are the principalproducts of "basic steel."We hold therefore that the Employer isnot primarily engaged in the "basic steel" industry and that theNational Tubedoctrine does not control this decision.,Nor do we believe that, apart from the "basic steel" contention, theEmployer's operations are so integrated as to preclude the establish-ment of craft units.It is apparent from the record that the employeeswhom the Petitioner seeks to represent do not perform routine andrepetitive tasks of a type which are integrated and inseparable fromthe production process.6We also find without merit the contentionof the Employer and the Intervenor that to find appropriate a separateunit of electricians would hamper industrial relations in the plantand disrupt the processes of collective bargaining, to the extent thatseverance should not be granted 7Under these circumstances we find that these electricians constitutea group which could be either separately represented or included in theproduction and maintenance unit at present represented by the Inter-venor.We shall therefore direct an election in a voting group com-posed of all electricians A, electricians B, electrician helpers, andelectrician learners employed at the Employer's Granite City, Illinois,plant, excluding professional employees, guards, and supervisors asdefined in the Act." If a majority of the electricians vote for thePetitioner, they will be taken to have indicated their desire to consti-tute a separate appropriate unit, and the Regional Director conductingthe election directed herein is instructed to issue a certificate of repre-sentatives to the Petitioner for the group described above, which inthat event the Board finds to be a unit appropriate for the purposes ofcollective bargaining. In the event a majority vote for the Intervenor,the Board finds the existing production and maintenance unit to beappropriate, and the Regional Director will issue a certification ofresults of election to such effect t[Text of Direction of Election omitted from publication in thisvolume.]5Mesta Machine Company,94 NLRB 1624;cf.Scullin SteelCo., 95 NLRB 530.6 SeeMesta Machine Company, supra; Ravenna Arsenal, Inc., Supra; Ford Motor Com-pany, Aircraft Engine Division,96 NLRB 1068; cf.Ford Motor Company (Maywood Plant),78 NLRB 887.18 d S Corrugated Paper MachineryCo., supra.8 The description of the votinggrouD anoears as amended at the hearing.